Citation Nr: 1617920	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  07-26 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to an effective date earlier than February 15, 2006, for the grant of service connection for schizophrenia and posttraumatic stress disorder (PTSD).

2.   Entitlement to special monthly compensation based on a need for aid and attendance.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

As an introductory matter, the Board notes that the RO also developed a separate appeal for the issue of entitlement to special monthly compensation based on a need for aid and attendance; however, because entitlement to special monthly compensation is part of the Veteran's appealed increased rating claim, the Board has jurisdiction over that issue at this time.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to special monthly compensation based on aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran when further action on his part is required.


FINDINGS OF FACT

1. In January 1996, the Board denied the Veteran's claim for service connection for a psychiatric disorder to include PTSD. 
2. A reopened claim for service connection for a psychiatric disorder to include PTSD was received from the Veteran on February 15, 2006.

3. The casualty records of five soldiers killed in action in Vietnam are not service department records. 


CONCLUSION OF LAW

The criteria for an effective date earlier than February 15, 2006, for the award of service connection for schizophrenia and posttraumatic stress disorder are not met.  38 U.S.C.A. § 5510 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Appellant under the VCAA. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The issue adjudicated in this decision stems from an appeal of the effective date assigned following an award of service connection.  Under these circumstances, VCAA notice is not required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) ("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, under these circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id. 

In that regard, the Board finds that the notification requirements of 38 U.S.C.A. §§ 5104 and 7105 have been met.  A review of the record indicates that the Appellant was duly provided notice of the decision on appeal, as well as an explanation of the procedure for obtaining appellate review of the decision. The Veteran was appropriately notified of the pertinent criteria regarding the issue of entitlement to an earlier effective date.  The Board notes that neither the Appellant nor his attorney has raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Neither the Veteran nor his attorney has argued otherwise.  The Appellant's service treatment records are on file, as are all relevant post-service clinical records which the Appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015). The Veteran has not reported, nor does the record indicate, that there are any outstanding records relevant to the claim adjudicated in this decision.  Additionally, the Board finds that a VA medical examination is not necessary, given the nature of the issue being adjudicated.  38 C.F.R. § 3.159(c)(4) (2015). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Again, neither the Veteran nor his attorney has argued otherwise.

II.  Entitlement to an Effective Date Earlier than February 15, 2006 for the Award of Service Connection for Posttraumatic Stress Disorder (PTSD) and Schizophrenia

The Veteran seeks an earlier effective date for the award of service connection for his service-connected PTSD and schizophrenia.  The current effective date of February 15, 2006, reflects the date that the Veteran's claim to reopen the issue of service connection for PSTD and schizophrenia was received.  The Veteran contends that following the final January 2006 Board decision denying his original claim of service connection for PTSD, VA received additional service department records relevant to the claim.  He argues pursuant to section 3.156(c), he is entitled to an effective date from the date of his original claim.
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Applicable Law

In general, the effective date of an award of disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The effective date for an award of disability compensation based on a reopened claim received after a final disallowance shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) (2013). See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); aff'd, 405 F.3d 1333, 1337 (Fed. Cir. (2005). 

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim." 

However, there is an exception to the general rule that the effective date of an award based on a request to reopen is the date VA receives the request to reopen.  In this regard, newly discovered service department records can serve as a basis for providing an earlier effective date under 38 C.F.R. § 3.156(c). 

The wording of 38 C.F.R. § 3.156(c) was changed in 2006.  The Court has determined that the nature and extent of the change was substantial and weighed strongly against giving retroactive effect to the amended regulation.  See Cline v. Shinseki, 26 Vet. App. 18 (2012).  The Board will accordingly apply the earlier (2002-2006) version of the regulation, which is cited below. 

Where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records that presumably have been misplaced and now have been located and forwarded to VA.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury on the basis of the new evidence from the service department must be adequately supported by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive rating will be assigned accordingly except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(2002-2006).

Facts

The Veteran filed his original claim for benefits for service connection for PTSD in May 1991.  In a decision dated May 1992, the RO denied service connection for a nervous condition, to include PTSD.  The Veteran appealed and in January 1996, the Board also denied the Veteran's claim for service connection for a psychiatric disorder to include PTSD.  The claim was denied on the bases that no competent evidence had been submitted to show that the Veteran's schizophrenia developed as a result of his military service, and that no competent evidence had been submitted to show that the Veteran had a diagnosis of PTSD that was attributable to the Veteran's active service.  The January 1996 Board decision was a final decision.

On February 15, 2006, the Veteran submitted a claim to reopen his claim for service connection for PTSD.  The evidence received in February 2006 included statements from the Veteran and his sister, a VA examination, private treatment records, casualty records of five soldiers killed in action in Vietnam (www.no-quarter.org), and a transcript of a hearing before the undersigned Veterans Law Judge.

In an April 2010 decision, the Board found that the evidence received by the Board was new and material and therefore the Veteran's claim for service connection for PTSD should be reopened.

In a July 2012 decision, the Board relied on the casualty records to show that the Veteran participated in combat in Vietnam in which casualties have been confirmed.  In that decision, the Board granted service connection for an acquired psychiatric disorder, diagnosed as PTSD and schizophrenia.

The Veteran was awarded an effective date of February 15, 2006, when he submitted his claim to reopen his claim for service connection for PSTD based on new and material evidence.

Analysis

In the present case, the Veteran first raised a service connection claim for PSTD in May 1991.  That claim was denied in a January 1996 Board decision which became final when the Veteran did not appeal. 

In general, Board decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. Pursuant to 38 U.S.C.A. § 5108 finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims.

Because the Veteran did not appeal the previous denial, an effective date back to the date of his original claim is not possible.  Instead, the appropriate effective date is the date of receipt of the application to reopen the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The Board notes that the Veteran submitted a request to reopen his claim in February 15, 2006. As such, the effective date is the date of that claim.

Importantly, however, the Board notes that the Veteran asserts that 38 C.F.R. § 3.156(c) is applicable, as it is asserted that service department records were received by the VA subsequent to the July 2012 decision.

The Board notes as a threshold matter that 38 C.F.R. § 3.156 states that a previous denial will be "reconsidered" when new evidence includes service records that were not previously considered by the VA.  Retroactive evaluation is predicated on a circumstance in which service connection has been granted on the basis of new evidence from the service department.  See 38 C.F.R. § 3.156(c)(3).  

In the present situation, the Board agrees that the Board relied in part on the casualty report to grant the Veteran's claim for service connection for PSTD; however, the Board finds that the casualty report submitted does not constitute an official service department record.  First, a service department refers exclusively to a military branch of the Armed Forces.  The casualty report found at www.no-quarter.org is not a report produced by a service department.  Additionally, the website does not purport to be a contemporaneous account of military activities.  In fact, since websites did not exist in 1966 or 1969, it is not possible that this report is a contemporaneous account of military activities.  The Board also notes that it is unclear and very unlikely that the website existed at the time the Veteran filed his original claim and therefore it is very unlikely that it could have been obtained at the time of the prior denial.  Therefore, the casualty report provided on www.no-quarter.org, which the Board notes is no longer an active website, is not a service department record.  See 38 C.F.R. § 3.156(c)(2). 

Based on the above, the earliest effective date available based on the date of receipt of the claim is the current effective date of February 15, 2006.  The Board has determined that the earliest date of receipt of the Veteran's ultimately successful claim to reopen the issue of service connection for an acquired psychiatric disability, to include PTSD, was February 15, 2006.  Thus, an earlier effective date is not warranted.

ORDER

Entitlement to an effective date earlier than February 15, 2006 for the award of service connection for PTSD and schizophrenia is denied. 



REMAND

With regard to the Veteran's claim for special monthly compensation based on aid and attendance, the Board finds that a remand is necessary.  

As an initial matter, the Board notes that the Veteran was scheduled for a VA Aid and Attendance or Housebound Examination at the Winston Salem Outpatient Clinic on December 10, 2015.  The Veteran failed to report for his schedule VA examination and to date has not demonstrated good cause for failing to appear.  Nonetheless, the claims file does not indicate that the Veteran was provided with notification of the date, time, and location of the examination.  Accordingly, the Board will afford the Veteran another opportunity to report to a VA examination to ascertain the current level of severity of the Veteran's service-connected PTSD and schizophrenia. 

Accordingly, the case is REMANDED for the following action:

1.   Notify the Veteran that he may submit statements describing fully the various symptoms resulting from his service-connected disabilities (PTSD/Schizophrenia), and the impact of these symptoms on his ability to care for his basic needs without the aid of others.  The Veteran should be provided a reasonable amount of time to submit this evidence.

2.   Obtain and associate with the claims file any outstanding private or VA treatment records.

3. After the above development has been completed, schedule the Veteran for appropriate examination to determine whether he needs the regular aid and attendance of another person or is housebound as a result of his service-connected disabilities.  The claims file and a copy of this REMAND must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the of the claims file, including the lay statements provided by the Veteran's sister and caregiver, the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his disability, the examiner is asked to opine as to whether the Veteran is so helpless (as a result of solely his service-connected disabilities) as to require the regular (but not constant) aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to daily environment. [In determining whether the Veteran is able to perform personal care functions, the ability to dress and undress, keep oneself ordinarily clean and presentable, feed oneself, attend to the needs of nature, protect oneself from the hazards and dangers incident to daily environment, and perform frequently required self-adjustment of prosthetic appliances should be considered.]

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.   The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.   After the above development has been accomplished, review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


